Case 1:19-cr-00373-PGG Document 149 Filed 01/15/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

- against -
ORDER

MICHAEL AVENATTI,
(S1) 19 Civ. 373 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

The Government is directed to submit a letter forthwith explaining why it was
necessary to arrest Michael Avenatti on a bail violation a week before his trial is scheduled to
begin. The Government will likewise set forth, from its perspective, what effect the arrest and
proceedings in California will have on the trial date.

Dated: New York, New York

January 15, 2020
SO ORDERED.

Paul G, Gardephe
United States District Judge

 
